Citation Nr: 9932650	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability. 


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1955 
to November 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to service connection for a heart condition 
(murmur). 


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
show that his cardiovascular disorders are related to a 
disease or injury in service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
service connection for a cardiovascular disability.  38 
U.S.C.A. §§  1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999), 38 C.F.R. § § 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A statement dated May 1985 was submitted from Dr. K. H.  It 
was noted that the veteran was referred because of a heart 
murmur.  It was noted that his past medical history was 
unremarkable, and that he had a history of pneumonia but no 
other hospitalizations.  The examiner's impression was that 
the veteran had a heart murmur, which was more than likely a 
mitral murmur.  The examiner also opined that it could be 
from aortic outflow.  The examiner commented that the veteran 
had normal valves by echocardiography and normal left 
ventricular function.  The examiner recommended following of 
the veteran's blood pressure, and he recommended that he 
return to a Dr. M. in a week or two.  The examiner opined 
that the veteran's murmur was inconsequential and only needed 
occasional follow up, but that otherwise, his cardiovascular 
system was in good shape.  

In the veteran's August 1996 claim, he asserted that he 
developed a heart condition in 1957.  

On a National Archives and Records Administration form dated 
August 1996, the veteran wrote that from February 1956 to 
March 1957, he was with the 97th Transportation in France, 
and that from March 1957 to April 1957, he was with the 
Ordnance Company in France.  

In September 1996, the RO requested the veteran's service 
medical records.  In September 1996, the National Personnel 
Records Center responded that no service medical records or 
surgeon general office records were on file, and that the 
physical examinations could not be reconstructed.  

In December 1996, the RO again requested the veteran's 
service medical records.  In December 1996, the National 
Personnel Records Center responded that no service medical 
records or surgeon general office records were on file, and 
that the physical examinations could not be reconstructed.  
It was noted that the records were not available due to fire.  

In a January 1997 administrative decision, the RO determined 
that the service medical records were unavailable, and that 
all procedures had been correctly followed by VA and all 
efforts to obtain the needed military information had been 
exhausted.  

In January 1997, the RO wrote to the veteran informing him 
that the service department had been unable to locate his 
service medical records and that all other means to obtain 
service medical records had also been exhausted.  They 
provided him with an opportunity to furnish any service 
medical records or other records.  

In the veteran's February 1997 Notice of Disagreement, he 
stated that the reason he did not make out a claim while he 
was in the Army, was because when he left France to come back 
to the United States, the doctor said that he might need a 
heart operation.  

The veteran was afforded a hearing before the RO in September 
1997, a transcript of which has been associated with the 
claims folder.  The veteran asserted that he did not have a 
physical defect prior to entering service.  He testified that 
he did not know that he had a heart problem until he was 
getting ready to come back from France.  He stated that he 
took a physical before he returned to the United States.  He 
stated that the doctor in France told him that the problem 
would be taken care of when he returned to the United States.  
He testified that he did not say anything about his problem 
when he returned to the United States, because he was worried 
about undergoing a heart operation.  He stated that he did 
not notice any problems with his heart until 1985, when he 
was told that he had high blood pressure.  He indicated that 
the doctor in 1985 told him that he had a heart murmur.  The 
veteran stated that he was taking medication for high blood 
pressure, but that he did not have problems with the heart 
murmur.  

Copies of treatment records were submitted from Dr. A. M. 
from May 1985 to October 1998.  In July 1985, the veteran was 
diagnosed with essential hypertension and mitral flow murmur.  
In September 1996, an impression was provided of aortic 
sclerosis type murmur with a soft mitral flow murmur.  

Copies of VA Medical Center treatment records were submitted 
from September 1998 to November 1998.  An assessment of 
hypertension was provided, and the records show that the 
veteran was prescribed medication for his hypertension.  

The veteran was afforded a hearing before a traveling member 
of the Board in April 1999, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that he did not have a problem with a heart murmur prior to 
service.  He stated that his heart murmur was noticed when he 
was leaving service.  He stated that about 6 or 7 or 8 months 
after service, he had a fainting spell.  He stated that he 
did not notice problems with his heart until he went to work 
for Tenneco in 1967, but that the problem with his heart was 
not written down in any record.  He indicated that he went to 
a doctor in 1985, and was given medication for his blood 
pressure, but was told that nothing could be done about the 
heart murmur.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection may also be granted for a 
chronic disability, such as a cardiovascular disability, on a 
presumptive basis, if it is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

It is clear that the veteran suffers from current 
cardiovascular disorders.  In July 1985, Dr. A. M. diagnosed 
the veteran with essential hypertension and mitral flow 
murmur, and in 1998, the veteran was prescribed medication 
for his hypertension at the VA Medical Center.  It is the 
veteran's contention that his current cardiovascular 
disorders are related to a heart murmur that was detected in 
service in 1957, specifically at the time when he was 
returning home from France.  

The medical record is devoid of a medical opinion linking the 
veteran's current cardiovascular disorders to service.  In 
fact, the first documented medical evidence of a 
cardiovascular disorder is not until 1985, more than 35 years 
after service.  The veteran contended at his Travel Board 
hearing that he noticed problems with his heart when he went 
to work for Tenneco in 1967.  However, he stated that such 
problems were not documented.  The veteran also contended at 
his Travel Board hearing that he had a fainting spell shortly 
after service (6 to 8 months after service).  However, there 
is no medical documentation of such fainting spell. 

The veteran's service medical records are unavailable as they 
were apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Court has held that the 
VA has a statutory duty to assist the veteran in obtaining 
military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), the Court held that the duty to assist 
is heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records which support the veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the RO twice attempted to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The NPRC replied 
in September 1996 and December 1996 that no service medical 
records or surgeon general office records were on file, and 
that the physical examinations could not be reconstructed.  
Further, the RO notified the veteran of the absence of his 
service medical records, and in a January 1997 letter, 
afforded the veteran an opportunity to submit any service 
medical records or other records that he might have.  In 
light of the foregoing, it is determined that the RO has 
expended sufficient efforts to procure alternative service 
medical records for the veteran.  See Hayre v. West, 188 F. 
3d 1327, 1332 (1999).  

For the reasons described below, the veteran is not 
prejudiced by the absence of his service medical records.  In 
many respects, the veteran's case is factually similar to 
Wade v. West, 11 Vet. App. 302 (1998).  In Wade, the veteran 
asserted entitlement to service connection for bilateral 
hearing loss and for tinnitus.  In affirming the Board's 
denial of the veteran's appeal on the ground that he had not 
submitted well-grounded claims, the Court held that because 
none of the medical evidence related the veteran's current 
hearing loss or tinnitus to service, his claims were not well 
grounded.

As in Wade, the veteran's service medical records were 
apparently destroyed in the 1973 fire at the NPRC in St. 
Louis.  With respect to the veteran's contention regarding 
the destruction of his service medical records, the Court 
stated,

[T]he appellant argues on appeal that, 
although "the BVA consistently denies 
the origin and nexus" of his current 
conditions, his [service medical records] 
would document the claimed bombing 
incident, and apparently believes that 
the records, which are unavailable due to 
no fault of his own, would be sufficient 
to well ground his claim.  We note 
initially that, for purposes of this 
appeal, we have assumed the truth of the 
appellant's description of the events in 
service.  However, as discussed above, 
the veteran has failed to submit 
sufficient evidence of a causal nexus 
between those events and his current 
condition.  Even if his [service medical 
records] were available, those records 
could not demonstrate the relationship 
between the appellant's alleged in-
service injury and his condition today.

Wade, at 306.

Because, in this case, as in Wade, the case turns on whether 
there is competent medical evidence of a nexus between the 
claimed condition (here, hypertension and a heart murmur) and 
service, the absence of the veteran's service medical records 
is not dispositive of the instant appeal.  With or without 
the service medical records, there still remains a lack of a 
medical nexus between the cardiovascular disorders and 
service.  

Where, as here, the determinative issue involves a medical 
matter, competent medical evidence to the effect that the 
claim is plausible is required. Grottveit v. Brown, 5 Vet. 
App.  91, 93.  Although the veteran asserts that his 
cardiovascular disorders are related to service, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge, such as linking his current 
cardiovascular disorders to service. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As medical evidence linking the veteran's current 
cardiovascular disorders to service has not been submitted, 
the veteran's claim of entitlement to service connection for 
a cardiovascular disorder is not well grounded.  Epps, supra; 
Caluza, supra.  It should also be noted that there is not 
evidence that a cardiovascular disorder manifested itself to 
a compensable degree within one year of leaving service. 

In the absence of a well-grounded claim, the appeal for 
service connection must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).  As the veteran's claim is not well 
grounded, the benefit of the doubt rule is not applicable.  

As explained above, where a claim is not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete an application for a 
claim.  This obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veteran Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, the RO has associated with the file all 
available pertinent information, and VA has not been placed 
on notice that relevant evidence exists or could be obtained, 
which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Further, the RO fulfilled its obligation under section 
5103(a) in its statement of the case that informed the 
veteran of the reasons for the denial of his claim.  By this 
decision, the Board is also informing the veteran of the type 
of evidence which is lacking and that which is needed to 
well-ground his claim.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied, as not well-grounded.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







